Russell, C. J.
(After stating the foregoing facts.) It was admitted upon the argument of this case that the liability of the Independence Indemnity Company, if any, is based upon the supplemental agreement or second bond referred to in the statement of facts. According to this, and as alleged in the petition, the Industrial Realty Company lent Myers $5000 on April 15, 1929, $5000 on June 1, 1929, and $8000 on October 9, 1929, said loans being evidenced by promissory notes due on demand. The suit was to enforce payment of the entire debt, with interest at 8% per annum from the dates of the several notes. The proceedings in the trial in the superior court are very fully stated in the petition for certiorari. Eleven assignments of error on the judgment of the Court of Appeals are given as reasons why the writ of certiorari should be granted. This court deemed the questions presented of such gravity and importance that the writ of certiorari was ordered to issue so that the legal questions presented by eminent counsel could be maturely investigated. After a careful consideration of the judgment of the Court of Appeals, in the light of a very painstaking investigation of the legal questions involved, we are of the opinion that the writ of certiorari was improvidently granted, and the judgment of the Court of Appeals is affirmed. If the plaintiffs in error have suffered injury, it is plain that they were the authors of their own misfortune.

Judgment affirmed.


All the Justices concur, except Hill, J., absent because of illness.